Citation Nr: 0428383	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  00-23 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a head injury, claimed as headaches.

2.  Entitlement to service connection for the residuals of a 
head injury, claimed as  headaches.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to November 
1980.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board observes that the veteran's October 2000 
substantive appeal included a claim for entitlement to 
service connection for tinnitus.  At his June 2004 hearing 
before the undersigned, however, the veteran submitted a 
written request to withdraw that issue from appellate 
consideration.  The Board finds that the veteran's withdrawal 
of this issue is valid, and the appeal will therefore be 
dismissed herein.  38 C.F.R. § 20.204 (2003).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim for the residuals of a head injury, 
claimed as headaches, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  In a March 1981 decision, the RO denied the veteran's 
claim for entitlement to service connection.  The veteran 
filed a timely appeal from this decision to the Board, which 
then denied the claim in May 1982.  The Board notified the 
veteran of this determination, and he did not appeal it 
further.  

3.  Evidence associated with the claims folder since the May 
1982 Board decision is neither cumulative nor redundant of 
evidence previously of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for entitlement to service connection for the 
residuals of a head injury, claimed as headaches.

4.  The veteran was in sound condition at the time of his 
entry into active service. 

5.  Currently diagnosed headaches are etiologically related 
to the veteran's active service.

6.  In June 2004, prior to promulgation of a decision in the 
appeal for entitlement to service connection for tinnitus, 
the Board received written notification from the veteran 
requesting the withdrawal of this appeal.


CONCLUSIONS OF LAW

1.  The May 1982 Board decision that denied the veteran's 
claim for entitlement to service connection is final.  
38 U.S.C.A. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1981) [38 U.S.C.A. §§ 7103, 7104 (West 2002); 
38 C.F.R. § 20.1100 (2003)].

2.  Evidence associated with the claims folder since the May 
1982 Board decision is new and material, and the requirements 
to reopen the claim for entitlement to service connection for 
the residuals of a head injury, claimed as headaches, have 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The residuals of a head injury, claimed as headaches, 
were incurred in service.  38 U.S.C.A. §§ 1111, 1131, 1132, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

4.  The criteria for withdrawal of a substantive appeal, 
concerning the claim for entitlement to service connection 
for tinnitus, have been met.  38 U.S.C.A. §§ 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to its duties to notify 
and assist a claimant.  In August 2001, VA issued regulations 
to implement the VCAA, now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also request that a claimant provide 
any information or evidence in his or her possession in 
support of the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).

Regarding the claim for entitlement to service connection for 
the residuals of a head injury, claimed as headaches, the 
Board's decision herein - to reopen the claim and then award 
service connection for this disability - constitutes a 
complete grant of the benefits sought on appeal.  As such, no 
further action is required to comply with the VCAA and its 
implementing regulations at this time.

Furthermore, the veteran withdrew his substantive appeal for 
entitlement to service connection for tinnitus in June 2004.  
Accordingly, the Board has no jurisdiction to review that 
appeal (and therefore does not need to evaluate VCAA 
compliance with respect to that claim).

Whether New and Material Has Been Received to Reopen a Claim 
of Entitlement to Service Connection for the Residuals of a 
Head Injury, Claimed as Headaches

There has been a regulatory change regarding VA's definition 
of what constitutes "new and material evidence."  This 
change, however, applies prospectively to all requests to 
reopen that are made on or after August 29, 2001.  See 66 
Fed. Reg. 45,620-45,630 (Aug. 29, 2001) [now codified at 
38 C.F.R. § 3.156(a)].  Because the record indicates that the 
appellant filed his request to reopen his claim before that 
date (in April 1999), the Board finds that this regulatory 
change is not applicable here.  Accordingly, the Board will 
analyze this request to reopen under the former criteria for 
the analysis of a request to reopen a claim based upon the 
receipt of "new and material evidence."

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).  When a claimant seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  

Under the former criteria, at 38 C.F.R. § 3.156(a) (2001), 
new and material evidence is defined as evidence not 
previously submitted that bears directly and substantially 
upon the specific matter under consideration, that is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).


In the record below, the RO in effect reopened the veteran's 
claim for entitlement to service connection for the residuals 
of a head injury, claimed as headaches, but then denied it on 
the merits.  The Board, however, must make its own 
determination as to whether any newly submitted evidence 
warrants reopening this claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

The claim for entitlement to service connection was last 
reviewed by the RO and denied in a March 1981 rating 
decision.  The veteran then appealed this decision to the 
Board, which confirmed the denial in a May 1982 
determination.  The evidence under consideration at the time 
consisted of the veteran's service medical records, 
statements by the veteran and the findings from a March 1981 
VA examination.  As the veteran did not appeal the Board's 
May 1982 determination, it became final.  38 U.S.C.A. 
§ 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1981) [38 U.S.C.A. §§ 7103, 7104 (West 2002); 
38 C.F.R. § 20.1100 (2003)].

In April 1999, the veteran requested that the RO reopen his 
claim for entitlement to service connection for the residuals 
of a head injury, claimed as headaches.  In September 1999 
and December 1999 rating decisions, the RO declined to reopen 
the claim.  In the August 2000 statement of the case, 
however, the RO reopened the claim, but still denied it on 
its merits.  The veteran received notice of the RO's 
decisions, and filed a timely appeal to the Board.

On its own determination, the Board finds that certain 
additional evidence submitted by the veteran in support of 
his claim, specifically two June 2000 VA medical opinions, 
constitutes new and material evidence.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The information 
contained in these two reports favorably links currently 
diagnosed headaches to the veteran's service.  The Board 
notes that this type of evidence was not available at the 
time of prior decisions in this matter, and therefore 
considers these records to be new.  The Board is also of the 
opinion that this information is material to the case.  At 
the time of the May 1982 Board decision, there was no 
competent evidence in the record relating chronic headaches 
to the veteran's period of active service.  These June 2000 
VA reports, however, however, provide such support.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Smith v. West, 12 Vet. 
App. 312, 314 (1999); Justus v. Principi, 3 Vet. App. 510 
(1992).  The Board therefore holds that the two June 2000 VA 
medical opinions are so significant that they must be 
considered in order to fairly decide the merits of the claim, 
and as such, the claim for entitlement to service connection 
for the residuals of a head injury, claimed as headaches, 
must be reopened for full review.  38 C.F.R. § 3.156(a) 
(2001).

Entitlement to Service Connection for the Residuals of a Head 
Injury, Claimed as Headaches

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be awarded where the evidence shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2003).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into service except for 
conditions noted on the entrance examination report.  See 38 
U.S.C.A. §§ 1111, 1132 (West 2002).  This presumption of 
soundness, however, may be rebutted by clear and unmistakable 
evidence that the disorder existed prior to entry into 
service and that this disorder was not aggravated by such 
service.  Id.  

The record reflects that the veteran entered active service 
in April 1979.  His report of medical history for entry into 
service at that time, as well as the companion report of 
medical examination, do not list any complaints, symptoms, or 
diagnosis of headaches, or of any residuals of a head injury 
or disease.  These reports, in effect, denote little to no 
physical problems concerning the veteran at that time.  

In July 1980, over a year after beginning active duty, the 
veteran reported for treatment with complaints of painful 
headaches and dizziness, in existence for the past two 
months.  He indicated at the time that in May 1980, he fell 
on a ladder and hit his head, resulting in headaches since 
then.  He reported that he had no prior history of these 
headaches.

The service physician on board referred the veteran for a 
neurological consultation at a service department hospital on 
shore.  A service neurologist recorded in his July 1980 
report that at age 12, the veteran developed probable right 
orbit cellulitis/frontal sinusitis, leading to a brain 
abscess requiring a craniotomy and the administration of 
antibiotics, but no anticonvulsants.  He also recorded that 
the veteran had had bad headaches over the years, and since 
May 1980, when he struck his head on a ladder with no loss of 
consciousness, he had had bilateral headaches two to three 
times a week, of a type that could awaken him from sleep.  
The diagnosis was status post right frontal brain abscess, 
with no evidence of ongoing central nervous system disease.  
In another July 1980 report, the service neurologist's 
diagnosis was status post frontal brain abscess at age 12, 
with recurrent headaches after recent trauma.  This service 
neurologist arranged for the veteran's transfer in July 1980 
to a medical holding company, for completion of a medical 
board to determine whether he should be removed from active 
duty.  

The service neurologist then authored the medical board 
report, dated in July 1980.  This report included information 
apparently obtained from an April 1967 hospital summary 
concerning the veteran, obtained from a private physician at 
Texas Children's Hospital.  The actual report, however, is 
not contained in the veteran's service medical records or in 
the claims file.  The veteran also testified before the 
undersigned in June 2004 that he attempted to obtain this 
report from the hospital without success, as the hospital 
reported that the record was likely destroyed by flooding in 
the area. 

The July 1980 medical board report noted that prior to his 
admission to Texas Children's Hospital in April 1967, the 
veteran had had a history of headaches over the last four 
weeks.  He had been treated for an abscess and cellulitis 
over the right eye for two weeks, using antibiotics and 
repeated needle drainage.  On examination at this admission, 
the veteran had a clear sensorium except for drowsiness, 
bilateral papilledema, bilateral pyramidal tract finds, left 
cerebellar signs, and left-sided abnormalities in cranial 
nerves V, VI, and VII.  An electroencephalogram revealed a 
destructive lesion in the anterior right hemisphere.  The 
veteran was taken to Methodist Hospital, where a craniotomy 
was performed and a large abscess of the right frontal area 
was enucleated.  Thereafter, he was treated with high doses 
of antibiotics and transferred back to Texas Children's 
Hospital, with continued antibiotic treatment for six weeks.  
Neurological findings were then noted to have almost 
completely disappeared, except for minimal weakness of the 
left sixth nerve and mild papilledema.  Findings from a new 
electroencephalogram were normal.  Final diagnoses were right 
frontal lobe brain abscess and osteomyelitis of the right 
frontal sinus.  

The July 1980 medical board report then continued with 
notations that the veteran was discharged from Texas 
Children's Hospital without anticonvulsant drugs.  The 
veteran was reported to have denied a history of seizures, 
but to have acknowledged a history of numerous right frontal 
headaches and occasional light-headedness over the years.  
The service neurologist stated that the veteran's surgical 
scar was not noted at enlistment, but indicated that since 
coming on duty, the veteran had had recurrent right frontal 
headaches and, following a minor head injury without loss of 
consciousness in May 1980, the headaches became more severe.  

Clinical findings at the time of the July 1980 medical board 
report included a possible mild left sixth nerve palsy and 
some decreased sensation on the left side of the face.  A new 
electroencephalogram revealed a focal theta abnormality in 
the right frontal lobe that possibly had epileptiform 
potential.  The service neurologist concluded that because of 
the veteran's prior brain abscess and osteomyelitis with 
residual neurological deficit, he was at risk from various 
delayed complications, including the possibility of a post-
infectious seizure disorder and hydrocephalus.  The service 
neurologist commented that the veteran's headaches may or may 
not reflect on a structural organic pathology, but that both 
the headaches and the etiological factors that produce them 
existed prior to enlistment.  The diagnosis was status post 
right frontal brain abscess with postsurgical complications 
including disabling headaches and electroencephalogram 
changes, existing prior to entry into service and not 
aggravated in or by service.  The report recommended the 
veteran's discharge from service.

In early August 1980, the veteran filed a rebuttal to the 
medical board report.  He specifically stated that although 
he had had brain surgery as a child, he had no previous 
history of migraines or seizures.  He indicated that the 
headaches had begun only after his May 1980 fall in service. 

Later in an August 1980 addendum to the medical board report, 
the service neurologist stated that a new computed axial 
tomography scan of the veteran's brain revealed an area 
consistent with encephalomalacia of the right frontal lobe, 
correlating with companion electroencephalogram findings of 
theta paroxysmal activity in the right frontal zone, as well 
as a history of craniotomy for a brain abscess in the area.  
The service neurologist stated that encephalomalacia of the 
right frontal lobe was incompatible with worldwide duty, 
because delayed complications, including epilepsy, could 
occur.  He noted that the veteran would be rendered more 
vulnerable to any new cerebral insult.

Finally, the medical board released a surrebuttal to the 
veteran's August 1980 rebuttal statement, noting that the 
basis for the recommended discharge was the veteran's history 
of a right frontal craniotomy for brain abscess in April 
1967.  The medical board stated that if this information had 
been known at the time of the veteran's enlistment, he would 
not have been accepted for service.  The medical board 
indicated that the risk of future complications related to 
this surgery were too great to retain the veteran on active 
duty.  The medical board stated that it was true that a head 
injury to the area of the veteran's preexisting cortical scar 
could aggravate it, but noted that the May 1980 injury 
reported by the veteran was apparently not even severe enough 
to bring him to the immediate attention of service medical 
personnel at that time.  The medical board also noted that it 
had no documentation of significant associated soft tissue or 
bone injury, prolonged impairment of loss of consciousness, 
or any other symptomatology besides the headaches, whereas it 
had extensive documentation of the veteran's prior 
neurosurgery.  The medical board noted that the veteran's 
headaches themselves were not medically disqualifying, that 
there was no treatment to cure them, and that medications to 
relieve symptoms could only produce additional and far more 
serious problems.  The medical board concluded that the 
report by stating that the condition in question clearly 
existed prior to enlistment, and there was no clinical 
documentation of aggravation by active service.  

In conjunction with his pending claim, the veteran provided 
additional medical evidence, as well as statements and 
testimony, concerning his headaches.  Two VA physicians, in 
separate June 2000 written opinions, state that the veteran 
currently suffers from chronic and debilitating headaches.  
These reports acknowledge a pre-service history of childhood 
brain surgery, but also recognize the occurrence of a May 
1980 in-service head injury that, in the opinion of both of 
these professionals, contributed to the development of the 
veteran's current headaches.      

The veteran has stated that he sought treatment right after 
service for his headaches, and a March 1981 VA examination 
report includes a diagnosis of headaches.  The veteran also 
reported, in conjunction with a statement provided by his 
mother in October 2001, that he actually underwent his 
childhood brain surgery in 1964 at age nine, that he had two 
to three follow-up visits thereafter, and that he then had no 
further treatment or medical problems related to this 
surgery.  In June 2004, he provided documentation showing 
that he maintained satisfactory grades in high school, and he 
testified that he played team sports in school.  He also 
testified that he was employed in the construction field, 
prior to enlisting in the service (at age 25).  He 
specifically denies any history whatsoever of headaches or 
other related problems after his childhood brain surgery, and 
avers that the headaches only began after his May 1980 in-
service injury.  (Notably, the only pre-May 1980 mention of 
headaches in the service medical records pertain to a few 
instances of the veteran's report for treatment of flu and 
colds, with companion headaches.)

Based upon a review of all of the relevant evidence contained 
in the claims file, and affording the veteran the benefit of 
the doubt, the Board must find that, at least with respect to 
headaches as a possible residual of a childhood brain 
surgery, the veteran was sound at the time of his April 1979 
entry into active service. 38 U.S.C.A. §§ 1111, 1132.  The 
veteran has emphatically stated that he did not have these 
headaches prior to service.  More importantly, there is no 
mention of pertinent findings in his April 1979 report of 
medical history and report of medical examination for entry 
into service.  

Although the July 1980 medical board report appears to review 
the findings of an April 1967 hospital summary of the 
veteran's childhood brain surgery, this report is not of 
record, and the Board cannot accept the July 1980 service 
neurologist's summary of the findings contained in this 
report as clear and unmistakable evidence that the veteran's 
headaches actually existed prior to service.  Id.  
Furthermore, the veteran himself, although reported in 
certain service medical record entries as acknowledging a 
history of headaches prior to service, specifically noted at 
the time in his August 1980 rebuttal statement that he had no 
such history of headaches prior to service (or prior to his 
May 1980 in-service injury).  Accordingly, as there is no 
medical evidence of headaches or a related disorder 
documented prior to service, and only the veteran's 
conflicting reports of a past history, the Board finds that 
his claimed headaches did not preexist his entry into 
service.  He is therefore presumed sound at entry.  Further, 
because the Board finds that the evidence does not clearly 
and unmistakably show that such a disorder existed prior to 
service, there is no need for consideration or analysis (as 
entertained by the July 1980 service medical board) as to 
whether such a disorder was then aggravated in service (so as 
to rebut the presumption of soundness).  See 38 U.S.C.A. §§ 
1111, 1132.

Instead, because the veteran is to be presumed sound at the 
time of his entry into service, the Board may proceed with an 
analysis of his claim under direct service connection 
principles.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  July 
1980 service treatment records include the veteran's report 
of a May 1980 head injury, with a history of subsequent 
headaches.  The Board will find the veteran's report of the 
occurrence of such an injury, relayed to medical personnel as 
noted in his service treatment records, as credible.  
38 C.F.R. § 3.102.  Also, the veteran's service medical 
records include a diagnosis of headaches at the time of his 
discharge, and additional medical evidence in the claims file 
reveals that his headaches have continued since that time 
(beginning with findings in the March 1981 VA examination 
report).  Further, two June 2000 VA medical opinions relate 
these headaches to service.  And, although the July 1980 
service medical board report avers that these headaches are 
not related to service, the Board finds that the opinions of 
the two June 2000 VA treating physicians, at a minimum, place 
the medical evidence concerning a nexus of the veteran's 
headaches to his active service into a state of relative 
equipoise.

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
but rather is in a state of relative equipoise, and in 
recognition of the aforementioned guiding principles and with 
application of the benefit of the doubt rule, the Board finds 
that entitlement to service connection for the residuals of a 
head injury, claimed as headaches, should prevail.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Entitlement to Service Connection for Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by his authorized representative.  
38 C.F.R. § 20.204(a).  As of June 2004, the veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed without prejudice.




ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for the residuals of a head 
injury, claimed as headaches, is reopened.

Service connection for the residuals of a head injury, 
claimed as headaches, is granted.

The appeal for entitlement to service connection for tinnitus 
is dismissed.



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



